Citation Nr: 0810450	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-31 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
disability of the cervical spine.  

2.  Entitlement to service connection for a back disability, 
to include lumbosacral strain and scoliosis in the thoracic 
and lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
September 1975 to October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1980, September 1995 and April 
2003 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

As noted in a Board remand of this appeal in March 2006, in 
August 1980, the RO denied service connection for back and 
bilateral knee disabilities.  The veteran was informed of 
this decision by mail later that month.  The file contains an 
envelope postmarked in October 1980.  It also contains a 
notice of disagreement (NOD), date stamped as having been 
received at the RO in October 1980.  Since the rating 
decision was issued in August 1980, this was a timely NOD.  
It was date stamped later in October 1980 at the Washington, 
D.C. RO.  Subsequent stamps reflect its return to the 
Albuquerque, RO in November 1981.  In November 1981, the RO 
wrote to the veteran and told him that the one year time 
limit to file an appeal had expired.  The file does not show 
why the RO chose the later date stamps over the earlier, 
timely ones.  The Board found in March 2006 that the RO erred 
in not finding a timely NOD and, there fore, the RO was 
ordered to issue SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

The Board also noted in its March 2006 remand that there were 
subsequent claims that were denied on the basis that the 
veteran had not submitted new and material evidence.  Because 
that is a higher standard of proof, it did not cure the 
failure of due process in the original claim.  Consequently, 
the RO adjudicated the claims for service connection for a 
back and bilateral disabilities without regard to the law and 
regulations governing finality of unappealed RO decisions.  
Pursuant to the Board's remand, the RO subsequently issued a 
SOC reflecting that the veteran appealed the denial of his 
original claims for service connection for bilateral knee and 
back disabilities.  

The veteran also appealed that part of the RO's April 2003 
decision that denied his application to reopen his claims for 
service connection for right and left knee disabilities.  
Following the Board's remand ordering the RO to adjudicate 
these claims on a de novo basis for the reasons noted above, 
in a September 2007 decision, the RO granted service 
connection for degenerative arthritis of both knees.  A 10 
percent rating was assigned for each knee, effective from 
December 19, 2002.  

While the veteran has not yet appealed the rating or 
effective date assigned for either knee disability, aside 
from the fact that he has until September 2008 to file a 
timely NOD, the Board raises a claim for entitlement to an 
earlier effective date for the grant of service connection 
for the veteran's right and left knee disabilities, prior to 
December 19, 2002.  See discussion regarding the timely 
appeal of the 1980 RO decision noted above.  This matter must 
be adjudicated by the RO following any indicated development.

The appeal for service connection for a back disability, to 
include lumbosacral strain and scoliosis in the thoracic and 
lumbar spine, is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.  


FINDINGS OF FACT

1.  An unappealed September 1995 rating decision denied 
entitlement to service connection for a disorder of the 
cervical spine; the decision is final.  

2.  Evidence received since the September 1995 rating 
decision, which denied service connection for a disorder of 
the cervical spine, does not relate specifically to an 
unestablished fact necessary to substantiate the claim; it 
does not raise a reasonable possibility of substantiating the 
claim.  




CONCLUSIONS OF LAW

1.  The September 1995 rating decision, which denied 
entitlement to service connection for a cervical spine 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2007).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a disorder of the 
cervical spine.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The veteran in this case received 
notification in February 2003, prior to the rating which is 
the subject of this appeal; however, this letter did not 
fully comply with VCAA notification requirements.  The Board, 
in a March 2006 remand, determined that the issue of 
entitlement to service connection for a back disability was 
not a petition to reopen, and also noted that the February 
2003 letter was deficient regarding the explanation of what 
constitutes new and material evidence in a petition to reopen 
a previously denied claim for entitlement to service 
connection for a cervical spine disability.  Subsequent to 
this, a March 2006 VCAA letter was dispatched to the veteran 
which fully cured the defects as to notice, and advised the 
veteran of what was required to substantiate a claim for 
reopening (see Kent v. Nicholson, 20 Vet.App. 1, 10 (2006)) 
as well as a claim for service connection.  This action was 
followed by the issuance of a supplemental statement of the 
case, curing any defect regarding the timing of notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In February 2003 and March 2006 letters, the 
veteran was notified of the information and evidence needed 
to substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish the 
disability rating and effective date of award should his 
claim be granted; however, such notice was after the RO's 
initial denial.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  To the extent that the deficiency with 
regard to the Dingess requirements raises a presumption of 
prejudice, such defect would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against reopening and service connection.  That 
is, the timing defect did not affect the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice and thus, 
the presumption of prejudice is rebutted).  Simply put, 
because the Board has rendered an unfavorable opinion in the 
instant case, denying service connection, any defect in such 
Dingess notice is moot.  Christman v. American Cyanamid Co., 
578 F. Supp. 63, 67 (D.W.Va. 1983) (noting that "mootness 
means that no actual controversy exists which is subject to 
judicial resolution").  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The service medical 
records are included in the file.  The RO has obtained all 
relevant medical records identified by the veteran.  The 
veteran contends that VA has not made efforts to obtain 
service treatment reports from his time stationed in Germany.  
Upon review, the Board notes that all service medical 
records, to include his Germany service, are included in the 
file.  A thorough VA orthopedic examination addressing the 
nature and etiology of the claimed disorders has been 
provided.  Under these circumstances, there is no duty to 
provide another examination or competent opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.   

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
for service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation. Every reasonable doubt shall be resolved in 
favor of the veteran. 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d).

Analysis-New and Material Evidence, Cervical Spine

The veteran seeks to reopen a previously denied claim for 
entitlement to service connection for a cervical spine 
disability.  The record indicates that this claim was 
originally denied in a September 1995 rating decision.  At 
that time, the veteran's claim was considered "not well 
grounded" (an evidentiary standard no longer in use), as 
there was no evidence of a cervical spine disability in 
service or until many years thereafter.  No appeal was filed 
regarding this decision, and it became final within a year of 
notification.  

While consideration of the "well grounded" nature of a 
claim for service connection is no longer relevant, the 
principal reason for the denial (that there was no evidence 
of in-service neck symptomatology), is still an element of 
service connection which was fully evaluated on the merits in 
the 1995 decision.  That is, at the time of the original 
denial, the veteran had a current neck disability; however, 
there was nothing to indicate that the disability originated 
during service or was causally linked to any incident or 
event of service.  It follows, that the veteran must show 
evidence which relates to an in-service neck disability or a 
nexus of a current neck disability to his service, if he is 
to be successful in the reopening of his claim.  See 
38 C.F.R. § 3.156.  

Since the final decision of record, the veteran has not shown 
any evidence which shows an onset of his neck disability in 
service.  An October 2006 VA examination recorded the 
veteran's subjective history of experiencing a neck injury in 
service; however, the record remains devoid of any evidence 
to show that the alleged treatment for a neck injury actually 
took place.  Furthermore, the examiner indicated in a 
February 2007 addendum that he had not reviewed the claims 
file at the time of examining the veteran.  In the February 
2007 note, it is apparent that the examiner had reviewed the 
claims file, and an opinion was entered which stated that it 
was less likely that the veteran's neck injury was related to 
service given that there were no documented in-service 
hospitalization records for such an injury. 

The reports of the VA examiner are new, in that they were not 
of record at the time of the original denial.  The evidence 
is, however, not material, in that the negative nexus opinion 
and notation of a lack of treatment in service is a 
previously established fact, and the opinion does not help to 
substantiate the claim for service connection.  Additional 
medical records and statements by the veteran are also new; 
however, there is nothing submitted which suggests a causal 
link of a cervical spine disability with military service.  
As such, the record has not been enhanced with material 
evidence, and the petition to reopen must be denied.  




ORDER

New and material evidence has not been received to reopen a 
claim for service connection for a cervical spin disability; 
the claim to reopen is denied.  


                                                             
REMAND

Service Connection, Back (to include Lumbosacral and Thoracic 
Spine)

The veteran contends that his back disability began during or 
as the result of service.  He specifically attributes his 
back disability to being bumped or struck by a heavy hatch of 
an armored personnel carrier (APC) on numerous occasions.  
The veteran also alleges that he was engaged in combat during 
his service in Cold War West Germany during this time.  He 
claims that he was fired upon, assumedly by East German 
and/or Soviet forces, while escorting German tractor drivers 
near the border with the "Iron Curtain" (i.e. Soviet Bloc).  
He asserts, in essence, that he was struck by an APC hatch 
while engaged in combat.  

The veteran's military occupational specialty was that of an 
infantryman, and thus he had the qualifications required to 
engage in combat with enemy forces, but his service personnel 
records do not show that he received any medal or decoration 
evincing combat duty.  In fact, he did not have active duty 
in a combat zone or during a period of war as defined by 
38 C.F.R. § 3.2.  

Regarding the service medical records, the Board notes that 
there is no indication of treatment, complaint, or diagnosis 
of a lumbosacral or thoracic spine disability during the 
veteran's period of active service.  The report of the 
separation examination did not list any musculoskeletal 
abnormalities.  A chronic lumbosacral strain was diagnosed in 
May 1980, less than 7 months after service, and there was X-
ray evidence of minimal scoliosis of the lumbar spine with 
minimal irregularity of the superior end plate at L3 with 
questionable Schmorl's node noted at that time.   There is 
also X-ray evidence of a current disability, diagnosed as 
mild thoracolumbar disc space narrowing, with spondylosis at 
L2/3, along with clinical evidence of pain and limitation of 
motion of the thoracolumbar spine in recent years.  

As to the alleged nexus, in a report of an October 2006 VA 
examination, the veteran's back disability was linked to the 
claimed bump of the APC hatch.  This report was based upon 
the veteran's subjective history as the examiner noted that 
he was unable to review the claims file at the time of 
evaluation.  The Board is cognizant of Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005), wherein the Court of Appeals 
for Veterans Claims (Court) held that the VA and Board may 
not simply disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  See also Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006).  However, in Kowalski, the Court also 
cited its decisions in Swann v. Brown, 5 Vet. App. 229, 233 
(1993) and Reonal v. Brown, 5 Vet. App. 458, 461 (1993) in 
reaffirming that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  Here, the service medical records do not show that 
the veteran sustained the alleged injuries to his back and he 
denied any back injury or disability when examined for his 
separation from service.  In a February 2007 addendum to the 
October 2006 report, the examiner concluded that, as the 
veteran had no history of hospitalization in service, and 
that as his separation record was free of musculoskeletal 
defect, it was less than likely that his back disorder was 
caused by military service.  

While the evidence summarized above weighs against a nexus 
between a back disability and service, the February 2007 
medical opinion failed to take into consideration a report of 
a May 1980 VA physical examination, which contains a 
diagnosis of a chronic lumbosacral strain, and a report of an 
X-ray examination, also dated in May 1980, which contains 
findings of minimal scoliosis of the lumbar spine with 
minimal irregularity of the superior end plate at L3 and a 
questionable Schmorl's node.  Since this clinical and 
radiological evidence is dated less than 7 months after 
service, it is obviously relevant and must be considered not 
only in formulating any opinion regarding the contended 
causal relationship between a current back disability and 
service but also whether the X-ray evidence showed arthritis 
or findings consistent with trauma.  (See 38 C.F.R. §§ 3.307, 
3.309 relating to the one year presumption for service 
connection for arthritis.)  It is also pertinent to note that 
the veteran filed a claim for service connection for a back 
disability less than 5 months after his separation from 
service.  While he did not give a history of sustaining 
repeated in-service back injuries at that time as now 
claimed, he did state in May 1980 that his back pain began in 
1976 (during service).  As this latter history is essentially 
consistent with history obtained and statements received in 
support of the current appeal, the Board does not dispute the 
allegation that back pain began during service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465 (1994).  

In view of the foregoing, the claims file must be returned to 
the physician who performed the October 2006 VA examination 
and authored the February 2007 addendum to that examination 
to review this additional evidence before providing opinions 
on the two questions at hand relating to the alleged causal 
link and the question of arthritis within one year of 
service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:
     
1.  Review the record and ensure compliance 
with all notice and assistance requirements 
set forth in the Veterans Claims Assistance 
Act of 2000 (VCAA). See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.159 (2007). 

2.  The claims file must be sent to the 
physician (Richard Worrell, M.D.) who 
conducted the October 2006 VA examination 
and who provided the February 2007 addendum 
to review reports of May 1980 physical and 
X-ray examinations, which included a 
history of back pain beginning in 1976 
(during service) and resulted in a 
diagnosis of a chronic lumbosacral strain 
and X-ray evidence of minimal scoliosis of 
the lumbar spine with minimal irregularity 
of the superior end plate at L3 and a 
questionable Schmorl's node, and address 
the questions of whether the veteran had X-
ray evidence of arthritis within one year 
of service and whether his current back 
disability is linked to service.  Following 
a review of the relevant medical evidence 
in the claims file, to include the reports 
of the May 1980 VA physical and X-ray 
examinations, the examiner is asked to 
provide an opinion on the following:

In light of the undisputed history 
of back pain beginning in 1976 while 
on active duty  (September 1975 to 
October 1979) and with consideration 
of the May 1980 reports of VA 
physical and X-ray examinations, (a) 
is it at least as likely as not (50 
percent or greater probability) that 
the veteran had X-ray evidence of 
arthritis of the lumbar spine in May 
1980; (b) is it at least as likely 
as not (50 percent or greater 
probability) that any of the May 
1980 X-ray findings are post-
traumatic in origin; and (c) is it 
at least as likely as not (50 
percent or greater probability) that 
the veteran has a current back 
disability that began during 
service.  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the claim for service 
connection for a back condition.  If the 
benefit sought on appeal is denied, the 
veteran should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


